Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2006/0094134 A1) in view of Yanagisawa et al. (US 2004/0212383 A1) and Nakayama (US 2010/0041251 A1).
Regarding claims 12 and 1, Yoshida at fig. 1-3 discloses an electrical contactor assembly comprising: a socket [metal block 2] defining a signal cavity, the socket having a first socket opening [opening for 3] at a first socket end [top end] and a second socket opening [opening for 3] at a second socket end [bottom end] opposite [as shown] the first socket end, the signal cavity [cavity of 1 SIG] having an inner surface [inner surface of cavity]; a signal contact probe [1 SIG] located within the signal cavity, the signal contact probe comprising: a shell [13] having a body defining a shell cavity, the shell having a first shell opening [opening for 11] at a first end of the shell and a second shell opening [opening for 12] at a second end of the shell opposite the first end of the shell, a first plunger [11] received in the shell cavity and extending [12] received in the shell cavity and extending through the second shell opening and located in the second socket opening; an insulating sleeve (an end insulation ring for claim 1) [24 and 32] made of a dielectric material, the insulating sleeve contacting the first plunger, the second plunger, and the shell [fig. 3, ¶0053 see the purpose of the insulation which is high frequency signals, implying controlled impedance, see ¶0034, ¶0048], and configured to facilitate a substantially constant impedance through the signal contact probe. Nakayama suggests said insulating sleeve occupying substantially an entire space within the signal cavity between the signal contact probe and the inner surface of the signal cavity such that the signal contact probe and the insulating sleeve substantially occupy the signal cavity, the insulating sleeve contacting the first plunger, the second plunger, and the shell, and configured to facilitate a substantially constant impedance through the signal contact probe.
Yanagisawa et al. (hereafter Yanagisawa) in similar environment discloses an insulating sleeve [41b] made of a dielectric material and occupying substantially an entire space within the signal cavity between the signal contact probe [41] and the inner surface [as shown] of the signal cavity such that the signal contact probe and the insulating sleeve substantially occupy the signal cavity for high frequency signals to control impedance (see ¶0006 and ¶0011). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use insulating sleeve as claimed to obtain same advantage that Yoshida has to offer.
Regarding claims 13 and 2, Yoshida at fig. 1-3 discloses a ground cavity [cavity for 1GND] having a conductive material [shell 13, as an example] disposed on an [11, 14, 12] located within the ground cavity and separated from contacting the socket by the conductive material disposed on the inner surface of the ground cavity. 
Regarding claims 14 and 3, Yoshida at fig. 1-3 discloses the socket includes a socket body [2] and a socket retainer [3], the socket body and the socket retainer being made of a metal material [¶0042]. 
Regarding claims 15 and 4, Yoshida at fig. 1-3 discloses the socket body further comprises the socket retainer further comprises a retainer insulation layer [32] disposed on an inner surface of the signal cavity located in the socket retainer. Yoshida is silent about a body insulation layer disposed on an inner surface of the signal cavity located in the socket body. Yanagisawa at fig. 5F discloses a body insulation layer [15] disposed on an inner surface of the signal cavity located in the socket body. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to add said body insulation as taught by Yanagisawa to the contactor of Yoshida, in order to obtain advantages that Yanagisawa have to offer (see ¶0090).
Regarding claims 16-17, Yoshida at fig. 1-3 discloses the signal contact probe is a first signal contact probe (for communicating signal). Yoshida also discloses a second signal contact probe (for communicating a signal) [similar to first signal contact probe of fig. 1 and as stated above] located within a second signal cavity, and a second insulating sleeve occupying substantially an entire space within the second signal cavity between the second signal contact probe and an inner surface of the second signal cavity such that the second signal contact probe and the second insulating sleeve occupy substantially an entire space within the second signal cavity. [31] and the second signal contact probe [another 31] are configured to form a differential pair for communicating signals. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the effective filing date to modify Yoshida using teaching of Nakayama, in order to obtain advantages that Nakayama has to offer (see ¶0104-0105).
Regarding claim 18, modified Yoshida at fig. 1-3 discloses a ground cavity [cavity for 1GND] having a conductive material [shell 13, as an example] disposed on an inner surface of the ground cavity, and a ground contact probe [11, 14, 12] located within the ground cavity and separated from contacting the socket by the conductive material disposed on the inner surface of the ground cavity. 
Regarding claim 19, Yoshida at fig. 1-3 discloses the socket includes a socket body [2] and a socket retainer [3], the socket body and the socket retainer being made of a metal material [¶0042]. 
Regarding claims 15 and 20, modified Yoshida at fig. 1-3 discloses the socket body further comprises the socket retainer further comprises a retainer insulation layer [32] disposed on an inner surface of the signal cavity located in the socket retainer. Modified Yoshida is silent about a body insulation layer disposed on an inner surface of the signal cavity located in the socket body. Yanagisawa at fig. 5F discloses a body insulation layer [15] disposed on an inner surface of the signal cavity located in the socket body. Therefore, it would have been obvious to a person having ordinary skill in 
Regarding claim 1, Yoshida at fig. 1-3, as stated above at rejection of claim 12 discloses an electrical contactor assembly comprising: a socket defining a signal cavity, the socket having a first socket opening at a first socket end and a second socket opening at a second socket end opposite the first socket end; a signal contact probe located within the signal cavity, the signal contact probe comprising: a shell having a body defining a shell cavity, the shell having a first shell opening at a first end of the shell and a second shell opening at a second end of the shell opposite the first end of the shell, a first plunger received in the shell cavity and extending through the first shell opening and located in the first socket opening, and a second plunger received in the shell cavity and extending through the second shell opening and located in the second socket opening. Yoshida is silent about an end insulation ring located in the second socket opening and around the second plunger, the end insulation ring configured to facilitate a substantially constant impedance through the signal contact probe, and configured to restrict lateral movement of the second plunger within the second socket opening. Yanagisawa at fig. 5F discloses an end insulation ring [15] located in the second socket opening and around the second plunger, the end insulation ring configured to facilitate a substantially constant impedance through the signal contact probe, and configured to restrict lateral movement of the second plunger within the second socket opening. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date add end insulation ring as 
Regarding claim 2, modified Yoshida at fig. 1-3 discloses a ground cavity [cavity for 1GND] having a conductive material [shell 13, as an example] disposed on an inner surface of the ground cavity, and a ground contact probe [11, 14, 12] located within the ground cavity and separated from contacting the socket by the conductive material disposed on the inner surface of the ground cavity. 
Regarding claim 3, modified Yoshida at fig. 1-3 discloses the socket includes a socket body [2] and a socket retainer [3], the socket body and the socket retainer being made of a metal material [¶0042]. 
Regarding claim 4, modified Yoshida at fig. 1-3 discloses the socket body further comprises a body insulation layer [24] disposed on an inner surface of the signal cavity located in the socket body, and wherein the socket retainer further comprises a retainer insulation layer [32] disposed on an inner surface of the signal cavity located in the socket retainer. 
Regarding claim 5, modified Yoshida at fig. 1-3 discloses the signal contact probe further comprises a first shell insulation member [24] located on an outside surface of the shell, the first shell insulation member configured to prevent the shell from contacting the socket. 
Regarding claim 6, modified Yoshida at fig. 1-3 discloses the first shell insulation member occupies substantially all of the outside surface [as explained above at rejection of claim 12] of the shell within the socket body. 
[only bottom 24] located proximal to the second plunger, and wherein the first shell insulation member is located proximal to the first plunger. 
Regarding claim 8, Yoshida at fig. 1-3 discloses the first shell insulation member and the second shell insulation member are located within the socket body. 
Regarding claim 9, Yanagisawa discloses spacers are made of polytetrafluoroethylene. 
Regarding claim 10, modified Yoshida discloses the end insulation ring is attached to an inner surface of the socket by an epoxy. 
Regarding claim 11, modified Yoshida discloses the end insulation ring is attached to an inner surface of the socket by compression fit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 25, 2021